                                     Case 2:19-cr-00043-MCE Document 119 Filed 10/14/20 Page 1 of 3


                           1   David M. Garland, SBN 223679
                               455 Capitol Mall #802
                           2   Sacramento, California 95814
                               Telephone: (916) 366-1069
                           3   Email: dgarland@rocketmail.com

                           4   Attorney for Defendant
                               ALICIA McCOY
                           5

                           6
                                                              IN THE UNITED STATES DISTRICT COURT
                           7
                                                         FOR THE EASTERN DISTRICT OF CALIFORNIA
                           8

                           9
                               UNITED STATES OF AMERICA,                              Case No. 2:19-CR-00043-MCE
                          10
                                                 Plaintiff,
                          11                                                          STIPULATION AND ORDER TO
                                         v.                                           CONTINUE STATUS CONFERENCE
                          12
                               ALICIA McCOY,
                          13                                                          Judge: Honorable Morrison C. England.
                   LLP
  A TTORNEYS A T L AW
  D AVIS , C ALIFOR NIA
B ARTH D ALY




                          14                     Defendant.

                          15

                          16                                                STIPULATION

                          17             1.      By previous order this case was set for status conference on October 15, 2020.

                          18             2.      By this stipulation, the defendant requests to move the status conference to January

                          19   7, 2021 and to exclude time between October 15, 2020 and January 7, 2021 under Local Code T4.

                          20             3.      The parties agree and stipulate, and request that the Court find the following:

                          21                     (a)      Counsel for defendant desires time to consult with his client, review the

                          22   discovery, conduct investigation and otherwise prepare for trial.

                          23                     (b)      Counsel for defendant believes failure to grant the above-requested

                          24   continuance would deny her the reasonable time necessary for effective preparation, taking into

                          25   account the exercise of due diligence.

                          26                     (c)      The government does not object to the continuance.

                          27   ///

                          28   ///
                               {00030813}
                                         STIPULATION AND ORDER                                             [Case No. 2:19-CR-00043-MCE]
                                 Case 2:19-cr-00043-MCE Document 119 Filed 10/14/20 Page 2 of 3


                           1                    (d)      Based on the above-stated findings, the ends of justice served by

                           2   continuing the case as requested outweigh the interest of the public and the defendant in a trial

                           3   within the original date prescribed by the Speedy Trial Act.

                           4                    (e)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C.

                           5   § 3161, et seq., within which trial must commence, the time period of October 15, 2020 to

                           6   January 7, 2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv)

                           7   [Local Code T4] because it results from a continuance granted by the Court at defendant’s request

                           8   on the basis of the Court’s finding that the ends of justice served by taking such action outweigh

                           9   the best interest of the public and the defendant in a speedy trial.

                          10

                          11   Dated: October 12, 2020.                        Respectfully submitted,

                          12
                                                                       By      /s/ David M. Garland for
                          13                                                   GRANT RABENN
                   LLP
  A TTORNEYS A T L AW
  D AVIS , C ALIFOR NIA




                                                                               ASSISTANT UNITED STATES ATTORNEY
B ARTH D ALY




                          14

                          15

                          16   Dated: October 12, 2020.

                          17
                                                                       By      /s/ David M. Garland
                          18                                                   DAVID GARLAND
                                                                               Attorney for ALICIA McCOY
                          19

                          20
                          21

                          22

                          23

                          24

                          25

                          26
                          27

                          28
                               {00030813}                                        -2-
                                        STIPULATION AND ORDER                                            [Case No. 2:19-CR-00043-MCE]
                                              Case 2:19-cr-00043-MCE Document 119 Filed 10/14/20 Page 3 of 3


                                        1                                                ORDER

                                        2            GOOD CAUSE APPEARING upon the stipulation of the parties it is ordered:

                                        3            The status conference of October 15, 2020 is vacated. The status conference will be reset

                                        4   for January 7, 2021. The Court finds excludable time through January 7, 2021 under Title 18,

                                        5   United States Code Section 3161(h)(7)(B)(iv) and Local Code T4 to allow for preparation of

                                        6   counsel. The Court finds that the interests of justice are best served by granting the request and

                                        7   outweigh the interests of the public and the defendant in a speedy trial. (18 U.S.C.

                                        8   § 3161(h)(7)(A), (h)(7)(B)(iv).)

                                        9            IT IS SO ORDERED.

                                       10   Dated: October 13, 2020
                                       11

                                       12

                                       13
B ARTH D ALY LLP
               A TTORNEYS A T L AW
               D AVIS , C ALIFOR NIA




                                       14

                                       15

                                       16

                                       17

                                       18

                                       19

                                       20
                                       21

                                       22

                                       23

                                       24

                                       25

                                       26
                                       27

                                       28
                                            {00030813}                                      -3-
                                                     STIPULATION AND ORDER                                          [Case No. 2:19-CR-00043-MCE]
